MEMORANDUM OPINION
                                        No. 04-10-00841-CV

                                     Richard DELAPENA, et al.,
                                             Appellants

                                                   v.

                       CITIMORTGAGE, INC., Its successor and/or assigns,
                                      Appellees

                     From the County Court At Law No. 10, Bexar County, Texas
                                      Trial Court No. 362134
                               Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: August 31, 2011

DISMISSED

           Appellants’ brief was originally due to be filed in this appeal on February 14, 2011. On

March 7, 2011, this court ordered appellants to show cause in writing by March 17, 2011 why

the appeal should not be dismissed for want of prosecution because the brief had not been filed.

On March 17, 2011, appellants responded and requested an extension of time to file the brief.

On March 22, 2011, appellants’ motion was granted, and appellants were ordered to file their

brief by April 22, 2011. On April 25, 2011, appellants filed a motion requesting an additional
                                                                                       04-10-00841-CV


extension of time. On May 3, 2011, this court granted appellants’ motion and ordered appellants

to file their brief by May 22, 2011. The order stated that it was a final extension.

       On May 25, 2011, appellants filed a document entitled “Brief.” On June 1, 2011, this

court struck the brief because it failed to comply with the requirements of Rules 9 and 38.1 of the

Texas Rules of Appellate Procedure. Appellants were ordered to file an amended brief by July 1,

2011 correcting the rules violations. On July 7, 2011, this court granted appellants an extension

of time to file the amended brief and ordered appellants to file the amended brief by August 1,

2011. On August 1, 2011, appellants filed a motion requesting an additional extension of time to

file the amended brief.

       On August 4, 2011, this court granted appellants’ motion; however, this court’s order

stated, “Appellants’ amended brief must be filed in full compliance with Rules 9 and 38.1 of the

Texas Rules of Appellate Procedure no later than August 15, 2011. If the amended brief is not

filed by August 15, 2011, this appeal will be DISMISSED FOR FAILURE TO COMPLY WITH

A COURT ORDER. See TEX. R. APP. P. 42.3(c).” On August 12, 2011, appellants filed another

motion requesting an additional extension of time. On August 19, 2011, appellants filed an

amended brief; however, the amended brief does not comply with Rule 38.1 because it does not

contain any record citations or citations to any authority. See TEX. R. APP. P. 38.1(g), (i).

       Appellants’ motion for extension of time is denied. In accordance with our prior order,

this appeal is dismissed. See TEX. R. APP. P. 42.3(c). Costs of the appeal are taxed against

appellants.

                                                              PER CURIAM




                                                 -2-